Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 7, and 15.
Ferrer et al (US 20200247200 A1) teaches a vehicle with an articulating trailer including communications and vehicle computing systems.  The system further detects positions of trailer corners from a position sensor and generates vehicle and trailer relative orientation and navigation data.
Rauh et al (US 20140352396 A1) teaches a system for sensor plausibility checking which comprises a first sensor element that detects at least one physical quantity and a second sensor element which detects a second physical quantity correlated with the first physical quantity. The first sensor element signal is determined to be plausible if the second sensor element signal lies within a corresponding first reliability range of the first sensor element.
Carter et al (US 20190235504 A1) teaches an autonomous control system of a self driving semi-truck which monitors dynamic orientation of a cargo trailer in relation to a tractor of the semi-trailer truck. Further, Carter teaches a first set of sensors disposed on the cabin on the semi-trailer truck and a second set of sensors disposed on the trailer where the two sets of sensor data are combined to generated a fused sensor view of a surrounding environment.
The features “determining whether the first relative position data and the second relative position data are in a corresponding relationship, wherein the first relative position data and the second relative position data being in the corresponding relationship comprises: the first relative position data and the second relative position data being the same, or, a difference between the first relative position data and the second relative position data is within a preset range; and 2Application No. 16/914,582Reply to final Office Action

 if the first relative position data and the second relative position data are not in a corresponding relationship, re-obtaining the first relative position data and the second relative position data.” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.H./Examiner, Art Unit 4183                                                                                                                                                                                                        



                                                                                                                                                                                                  
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668